DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments

Claim Rejections - 35 USC § 103

Applicant’s response from 12/20/2021 is acknowledged.  Applicant has amended the claims, and made arguments against the claims as amended.  In view of Applicant’s claim amendments a modified rejection has been made below, which now renders Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,071,919 to Theodore et al. (“Theodore 2”, of record) alone, or further in view of Tagliati et al., Peripheral Nerve Function in HIV Infection, Clinical, Electrophysiologic, and Laboratory Findings, Arch Neurol. 1999;56(1):84-89 (“Tagliati”).
Theodore 2 discloses a method of treating a disease in a mammal by administering a therapeutically effective amount of an amphoteric zwitterion compound as an active ingredient, and pharmaceutical composition, which comprises an amphoteric zwitterionic compound as an active ingredient in combination with a carrier and other adjunctive pharmaceutical agents.  (Abstract).  Preferred zwetterionic compounds included in the invention include HEPES.  (Table- compound VIII, col. 3, l. 48- col. 4, l. 65, col. 6, ll. 3-5, col. 10, ll. 37-51).  The compositions may be administered e.g. orally, parenterally, subcutaneously  (col. 12, ll. 23-25), e.g. with sterile water daily for intravenous injection (col. 7, ll. 33-40).
Theodore 2 specifically discloses: “Also provided by the invention is a method of treating autoimmune diseases in a subject, comprising administering to the subject an amount of HEPES alone or other zwitterionic molecules in the described compositions such that the progression of the autoimmune pathology and/or pathophysiology of the disease is slowed, stopped or reversed . . . The preferred method of composition utilizing HEPES alone or other zwitterionic molecules, alone or in compositions as previously described . . . Any autoimmune disease that responds favorably to this method, as can be tested, as taught herein, can be treated by this method, such as . . . acquired immunodeficiency syndrome (AIDS) . . . systemic lupus erythromatosis; multiple sclerosis; amyotrophic lateral sclerosis (AML). . ..”.  A person of skill would know all of these to be diseases caused by demyelination. 
Since Theodore 2 teaches treating the same diseases caused by demyelination with the same compound HEPES, the treatment will necessarily treat the motor function aspects of demyelination.
The zwitterionic molecular compounds useful in treatment may vary in effective, therapeutic concentrations depending upon the disease and condition of the mammal, e.g., 0.01 mg/kg to greater than 1 g/kg (which falls within Applicant’s claimed range), e.g. with the compound employed in sterile water or a saline solution (col. 12, ll, 39-42, col. 7, ll. 30-33).  The Examples teach administering HEPES once daily on a body weight basis at 10-100 mg/kg (assuming an average 75 kg man) (col. 14, l. 25- col. 15, l. 53).  Since the same compound is administered in a patient with the same diseases caused by demyelination, i.e. MS, it will necessarily treat motor function and any symptoms thereof caused by the demyelination disease.
Example 8 is a specific example of treating a patient with organophosphate induced polyneuroneuropathy with HEPES. (col. 15, l. 65- col. 16, l. 12)  Theodore 2 explicitly discloses that “[t]he zwitterionic HEPES preparations counteract the effect of the organic phosphate induced toxicity and disorders and reversed the effect of organic phosphate induced polyneuropathy in the patient and restored myelin integrity.” (col. 16, ll. 8-12; emphasis added).  Theodore 2 explicitly states that HEPES “reversed the effect of organic phosphate induced polyneuropathy in the patient and restored myelin integrity.”  This is thus also an example of a neurological impairment caused by demyelination, namely organic phosphate induced polyneuropathy, i.e. of HEPES, which treats the demyelination.  
Moreover, Theodore 2 discloses more than one example of treating diseases caused by demyelination.  For instance, Example 10 of Theodore discloses treating a patient with HIV associated polyneuropathy.  It discloses that administering HEPES “was effective against neurological sequelae of viral diseases”. (col. 16, ll. 24-34).  In fact, in Example 10 Theodore 2 further explicitly teaches treating the motor function, as Theodore 2 discloses that initially the patient could not raise his legs, but that after 30 days of treatment with HEPES the patient could raise his legs without assistance. (id.).
As cumulative art, Tagliati further discloses, one such neurological sequela/ symptom of HIV polyneuropathy is motor axonal neuropathy.  “All patients underwent NCSs of 1 or more nerves (sural, 148; tibial motor, F-waves, and H-reflex, 166; ulnar sensory, 153; and ulnar motor and F-waves, 158). Abnormalities in results of NCSs consistent with DSP (as defined above) were detected in 77 patients (46%). Abnormal results of NCSs were present in 51 (81%) of 63 patients with clinical DSP and in 26 (25%) of 103 patients without clinical DSP. Twelve patients (19%) with clinical DSP had normal results of NCSs.” (See Electrophysiological findings, p. 87, col. 1).  “Our electrophysiologic data indicate that AIDS is associated with sensory and motor peripheral nerve dysfunction, and they confirm previous pathological studies describing peripheral nerve axonal loss, demyelination, and muscle denervation in patients with AIDS.16-18 We found electrophysiologic abnormalities indicating distal sensory and motor axonal neuropathy in 28% of subjects without clinical evidence of DSP.9 Conversely, 19% of our patients with clinical DSP had normal results of NCSs, likely resulting from predominant abnormality of small nerve fibers, which are not examined well by conventional NCSs.” (See Comment, p. 88, col. 2).
Accordingly, it would have been obvious to a person of skill in the art at the time of the claimed invention to combine the teachings of Theodore 2 alone, or further in view of Tagliati in order to practice Applicant’s claimed invention with a reasonable expectation of success.  The skilled artisan artisan would have been motivated to do so, because Theodore 2 specifically discloses treating various diseases caused by demyelination demyelination, and further provides an actual example of treating organophosphate induced polyneuroneuropathy, and HIV polyneuropathy with HEPES, in which in the latter there is specific reporting of improving motor function.  Theodore further specifically discloses treating various autoimmune disease caused by demyelination broadly, such that the progression of the autoimmune pathology and/or pathophysiology of the disease is slowed, stopped or reversed.  The skilled artisan would expect that treating the disease would also treat its underlying symptoms, to include motor function.  Tagliati further discloses that such symptoms of HIV polyneuropathy include motor neuropathy, in view of which the skilled artisan would expect, based on the combined teachings of the references treatment of one or more of the symptoms of demyelinating diseases, to include motor function.

Other relevant prior art

The Examiner restates for the record the following cumulative prior art.

US 5,716,959 to Theodore et al. (“Theodore 1”, of record)

	Theodore 1 discloses a method for treating autoimmune diseases with a substituted piperazine zwitterion composition containing as an active ingredient, HEPES (N-2 Hydroxyethylpiperazine-N'-2 Ethane Sulfonic Acid) (Abstract), specifically, such as for reduction of the activity and progression of immunologically-mediated diseases (col. 2, ll. 58-66); and treating autoimmune diseases such that the progression of the autoimmune disease is slowed and/or reversed (col. 4, ll. 21-27).  Per Theodore 1, any autoimmune disease can be treated by this method, such as multiple sclerosis (col. 6, ll. 14-21).  
The zwitterionic molecular compounds useful in treatment may vary in effective, therapeutic concentrations depending upon the disease and condition of the mammal, e.g., as high as 1500 mg (which for an average 75 kg man (20 mg/kg) falls within Applicant’s claimed range), e.g. with the compound employed in sterile liquid form in saline solutions (i.e., a physiological solution of sterile water) with a buffer agent, such as in syringes or intravenous containers or bags (col. 8, l. 65- col. 9, l. 21).  The Examples teach administering HEPES intravenously once daily (col. 10, ll. 20-61).  Since the same compound is administered in a patient with the same disease, it will restore, repair, and/or regenerate a myelin sheath.


-The Letter of Protest of T. Ronald Theodore, dated January 5, 2015, in parent patent application 14/481,582 contains the following excerpt containing the relevance of US patent No. 6,071,919 (“Theodore”, of record).


    PNG
    media_image1.png
    637
    601
    media_image1.png
    Greyscale

(p. 4).

-WO 97/29745 A1 to Theodore (“Theodore 3”, of record”)

- Chuang et al., Delayed Neuropathy and Myelopathy after Organophosphate Intoxication, N. Engl. J. Med., Vol. 347, No. 14, October 3, 2002

    PNG
    media_image2.png
    249
    442
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    96
    436
    media_image3.png
    Greyscale




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627